DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 11, 13-14, 16, 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuki [WO 2020240868].
As claim 1, Kim discloses a method comprising: determining, by a wireless device, that a first physical downlink shared channel (PDSCH) transmission, associated with a first control resource set (coreset) group index, overlaps in time with a second PDSCH transmission associated with a second coreset group index [Fig  3 discloses PDSCH 1 and PDSCH 2 are overlapped in time such as slot n wherein PDSCH1 associated with coreset group 1 and PDSCH 2 is associated with coreset group 2, Page 3, Par. 6, “it should be … overlap or partially overlap]; receiving the first PDSCH transmission [Fig 3, Receives PDSCH 1, Page 9, Par. 2 and Page 8, Par. 8-10]; and determining, based on the first coreset group index and the second coreset group index, whether to receive the second PDSCH transmission, wherein a determination to receive the second PDSCH transmission is based on the first coreset group index and the second coreset group index being different values [Fig 3, Receives PDSCH 2 based on determining of coreset group ID of the first group is same as coreset group ID of second group, Page 8, Par. 8-10 and Page 9, Par. 1-4 disclose if group ID is not same then received it  otherwise do not receive PDSCH].
As claim 2, Yuki discloses comprising: receiving, based on the first coreset group index and the second coreset group index being different values, the second PDSCH transmission; and sending an acknowledgement of reception of the first PDSCH transmission and the second PDSCH transmission [Fig 3, Receives PDSCH 2 based on determining of coreset group ID of the first group is same as coreset group ID of second group, Page 8, Par. 8-10 and Page 9, Par. 1-4 disclose if group ID is not same then received it and sending ACK via PUCCH].
As claim 3, Yuki discloses comprising: not receiving, based on the first coreset group index and the second coreset group index being a same value, the second PDSCH transmission [Page 9, Par. 4 discloses ID is same, UE does not allow to receives PDSCH 2].
[Page 16].
As claims 8, 14 and 19, Yuki discloses the first PDSCH transmission overlaps in time with the second PDSCH transmission by partially overlapping in time with the second PDSCH transmission in at least one of: a symbol; a slot; or a subframe Page 3, Par. 6, “it should be … overlap or partially overlap in symbol, slot or subframe].
As claim 9, Yuki discloses receiving, via a first coreset, first downlink control information (DCI) scheduling the first PDSCH [Fig 3, DCI 1 for PDSCH 1]; and receiving, via a second coreset, second DCI scheduling the second PDSCH [Fig 3, DCI 2 for PDSCH 2].
As claim 11, Yuki disclose a method comprising: determining, by a wireless device, that a first physical downlink shared channel (PDSCH) transmission, associated with a first control resource set (coreset) group index, overlaps in time with a second PDSCH transmission associated with a second coreset group index [Fig  3 discloses PDSCH 1 and PDSCH 2 are overlapped in time such as slot n wherein PDSCH1 associated with coreset group 1 and PDSCH 2 is associated with coreset group 2, Page 3, Par. 6, “it should be … overlap or partially overlap]; receiving the first PDSCH transmission [Fig 3, Receives PDSCH 1, Page 9, Par. 2 and Page 8, Par. 8-10]; and receiving, based on a determination that the first coreset group index and the second coreset group index are different, the second PDSCH transmission [Fig 3, Receives PDSCH 2 based on determining of coreset group ID of the first group is same as coreset group ID of second group, Page 8, Par. 8-10 and Page 9, Par. 1-4 disclose if group ID is not same then received it  otherwise do not receive PDSCH].
As claim 16, Yuki discloses a method comprising: sending, by a base station to a wireless device via a first control resource set (coreset) associated with a first coreset group index, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) transmission [Fig  3 discloses send DCI 1 for scheduling PDSCH using first coreset group]; sending, based on a capability of the wireless device and via a second coreset associated with a second coreset group index, second DCI scheduling a second PDSCH transmission [Fig  3 discloses send DCI 2 to UE based on UE capability for scheduling PDSCH 2, Page 16], wherein the first PDSCH transmission overlaps in time with the second PDSCH transmission [Fig  3 discloses PDSCH 1 and PDSCH 2 are overlapped in time such as slot n wherein PDSCH1 associated with coreset group 1 and PDSCH 2 is associated with coreset group 2, Page 3, Par. 6, “it should be … overlap or partially overlap], and wherein the first coreset group index is different from the second coreset group index [Fig 3, Receives PDSCH 2 based on determining of coreset group ID of the first group is same as coreset group ID of second group, Page 8, Par. 8-10 and Page 9, Par. 1-4 disclose if group ID is not same then received it  otherwise do not receive PDSCH]; sending the first PDSCH transmission and the second PDSCH transmission overlapping in time [Fig  3 discloses PDSCH 1 and PDSCH 2 are overlapped in time such as slot n wherein PDSCH1 associated with coreset group 1 and PDSCH 2 is associated with coreset group 2, Page 3, Par. 6, “it should be … overlap or partially overlap]; and receiving, from the wireless device, an acknowledgement of reception of the first [Fig 26, ACK send to base station from UE after receiving PDSCH1 and 2].
Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim [US 2022/0022237].
As claim 16, Kim discloses a method comprising: sending, by a base station to a wireless device via a first control resource set (coreset) associated with a first coreset group index, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) transmission [Fig 26 discloses a base station send a scheduling of PDSCH via PDCCH allotted at first coreset having an index, Par. 0441-0444, 0640]; sending, based on a capability of the wireless device and via a second coreset associated with a second coreset group index, second DCI scheduling a second PDSCH transmission [Fig 26 discloses a base station send a scheduling of PDSCH via PDCCH allotted at first coreset having an index, Par. 0441-0444, Par. 0180, 0640], wherein the first PDSCH transmission overlaps in time with the second PDSCH transmission [Fig 26 disclose PDSCH 1 and PDSCH 2 are overlapped in time], and wherein the first coreset group index is different from the second coreset group index [Par. 0441-0444, 0640 discloses CORESET group #1 and CORESET group #2]; sending the first PDSCH transmission and the second PDSCH transmission overlapping in time [Fig 26, Base station send PDSCH 1 and 2]; and receiving, from the wireless device, an acknowledgement of reception of the first PDSCH transmission and the second PDSCH transmission [Fig 26, ACK send to base station from UE after receiving PDSCH 1 and 2].
[Par. 0540].
As claim 18, Kim discloses the determining whether to receive the second PDSCH transmission is further based on a capability of the wireless device for simultaneous reception of at least two transmissions [Par. 0180, 0327 and 0640].
As claim 19, Kim discloses the first PDSCH transmission overlaps in time with the second PDSCH transmission by partially overlapping in time with the second PDSCH transmission in at least one of: a symbol; a slot; or a subframe [Fig 26 discloses PDSCH 1 and PDSCH 2 are partial overlap in slot n].
As claim 20, Kim discloses a cyclic redundancy check (CRC) of the first DCI is scrambled by a first radio network temporary identifier (RNTI); and a CRC of the second DCI is scrambled by a second RNTI [Par. 0434, 0481, 0512, 0560 and 0581].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10, 12, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki [WO 20200240868] in view of Park [US 2020/0029156].
As claim 4, Yuki fails to disclose what Park discloses the not receiving the second PDSCH transmission comprises at least one of: discarding the second PDSCH [Par. 0207].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for decoding only the PDSCH that received by UE as disclosed by Park into the teaching of Yuki.  The motivation would have been to improve the quality of signals when exchanging between the devices.
As claim 5, Yuki discloses the first coreset group index and the second coreset group index are the same value not receiving the second PDSCH transmission [Page 9, Par. 4 discloses ID is same, UE does not allow to receives PDSCH 2].  However, Yuki fails to disclose what Park discloses the receiving the first PDSCH transmission is based on a determination that the first PDSCH transmission has a higher priority than the second PDSCH transmission [Par. 0220].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for assigning a priority to the PDSCHs such as semi-persistent PDSCH has a lower priority than PDSCH as disclosed by Park into the teaching of Yuki.  The motivation would have been to improve the quality of signals when exchanging between the devices.
As claims 6, 12 and 17, Yuki discloses a semi-persistent but failing to disclose what Park discloses the second PDSCH transmission is a semi-persistent PDSCH transmission [Par. 0220].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for scheduling 
As claims 10, 15 and 20, Yuki fails to disclose what Park discloses a cyclic redundancy check (CRC) of the first DCI is scrambled by a first radio network temporary identifier (RNTI); and a CRC of the second DCI is scrambled by a second RNTI [Par. 0092, 0105].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for CRC scrambled with RNTI for each DCI as disclosed by Park into the teaching of Yuki.  The motivation would have been to improve the quality of signals when exchanging between the devices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khoshnevisan [US 2021/0022167] disclose a user equipment (UE) may receive, on a particular control resource set (CORESET), downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH). The UE may be configured with multi-DCI based multi-transmission/reception point (TRP) operation. The UE may determine, based at least in part on the UE being configured with multi-DCI based multi-TRP operation, a fixed higher layer index that identifies a CORESET group with which the particular CORESET is associated. The UE may perform an operation, associated with receiving the PDSCH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.